Citation Nr: 1332178	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  09-35 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for essential hypertension. 

2.  Entitlement to service connection for coronary artery disease, to include as secondary to essential hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for coronary artery disease.  Subsequently, a July 2007 rating decision denied the claims of service connection for essential hypertension, and service connection for coronary artery disease as secondary to essential hypertension. 

In May 2011, the Board remanded the claims for additional development.

The issue of entitlement to service connection for anxiety disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had previously claimed that his hypertension was incurred during his active duty service and that his coronary artery disease developed secondary to his hypertension.  An August 2011 VA examiner opined that neither the Veteran's hypertension nor his ischemic heart disease, which includes coronary artery disease, was incurred in or related to military service.  The examiner also opined that it was at least as likely as not that the Veteran's coronary artery disease was caused by and/or aggravated by his essential hypertension.  The examiner provided medical explanations for each conclusion.

The AMC continued to deny the claims as reflected by a May 2012 supplemental statement of the case.

In August 2013, the Veteran's representative raised a new theory of entitlement for service connection for hypertension.  The representative asserted that anxiety was clearly included on the Veteran's service entrance examination, scribbled out and changed on his exit examination, and recognized on Social Security disability records.  He also asserted that anxiety "has a direct link to hypertension."

The Board finds that the issue of entitlement to service connection for hypertension, to include as secondary to anxiety disorder, is inextricably intertwined with the new claim of entitlement to service connection for anxiety disorder raised in August 2013 by the Veteran's representative.  Likewise, the claim for entitlement to service connection for coronary artery disease, to include as secondary to hypertension, is inextricably intertwined with the service connection claim for hypertension.  Therefore, while the Board regrets the delay in deciding the claims on appeal, the case must be remanded to allow the AOJ to develop and adjudicate the new claim for service connection for anxiety disorder because the claim for service connection for hypertension is now dependent upon the outcome of the claim regarding anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of entitlement to service connection for anxiety disorder.

2.  If, and only if, service connection is granted for anxiety disorder, then the AOJ should arrange for the Veteran to be scheduled for a VA hypertension examination.  The claims folder must be reviewed by the examiner as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

Following a review of the claims file and physical examination, the examiner should provide a medical opinion indicating whether the Veteran's hypertension is at least as likely as not (a 50 percent or greater probability) caused by any service-connected anxiety disorder.  If not caused by anxiety disorder, then the examiner should opine whether the Veteran's hypertension is permanently worsened beyond normal progression (aggravated) by any service-connected anxiety disorder.  If the examiner finds hypertension aggravated by anxiety disorder, he/she should attempt to quantify the degree of aggravation.

A complete rationale for all conclusions must be included in the report provided.  (Any medical record reviewed and relied on by the examiner must be included in the claims folder).  

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues of entitlement to service connection for hypertension, to include as secondary to anxiety disorder; and entitlement to service connection for coronary artery disease, to include as secondary to hypertension.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



